[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1499

              JEFFREY REALE AND LINDA REALE,

                 Plaintiffs, Appellants,

                            v.

                ROCKLAND, TOWN OF, ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. A. David Mazzone, U.S. District Judge]

                          Before

                 Boudin, Circuit Judge,
             Bownes, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Robert LeRoux Hernandez on brief for appellants.
 Brian J. Rogal and Scott W. Dunlap on brief for appellees.

December 4, 1998

                                           Per Curiam.  The dismissal of this case for failure
to prosecute under Rule 41(b) of the Federal Rules of Civil
Procedure is summarily affirmed essentially for the reasons
stated in the district court's Endorsed Order, dated March 20,
1998. See Loc. R. 27.1.

                             -2-